EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated February16, 2009, relating to the consolidated financial statements and financial statement schedule of SolutiaInc. and subsidiaries (“SolutiaInc.”), and the effectiveness of SolutiaInc.’s internal control over financial reporting (which report expresses unqualified opinions and includes explanatory paragraphs relating to SolutiaInc.’s reorganization under Chapter11 of the United States Bankruptcy Code, changes in accounting principle and classification of its integrated nylon business as discontinued operations), appearing in the Annual Report on Form10-K of SolutiaInc. for the year ended
